                                                     THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
     UNITED STATES OF AMERICA,
10                                                    CASE NO. 2:19-CV-52-RAJ
                                 Plaintiff,
11                                                    ORDER
12                 v.

13   ELMER J. BUCKARDT, et al.,
14
                                 Defendants.
15

16
           This matter comes before the Court on Defendants Elmer J. Buckardt and Karen A.
17
     Buckardt’s (collectively, “Defendants”) “Motion to extend date of summon [sic] in civil
18
     action” (“Motion”). Dkt. # 4. Defendants’ Motion, filed February 25, 2019, is a one-
19
     sentence motion that reads in full: “On February 20, 2019 defendants are requesting a
20
     motion to extend summon [sic] in a civil action for 30 days.” Id. Plaintiff United States of
21
     America (“Plaintiff”) opposed the Motion a day after it was filed, contending that it was
22
     premature as of that date because Plaintiff had not yet served Defendants. Dkt. # 8.
23
           It is not clear what date Defendants request that this Court extend. If the date is the
24
     service deadline for Plaintiff, then Defendants’ motion is unnecessary, as they were
25
     already served on March 13, 2019. Dkt. ## 13-15. If Defendants request an extension of
26

     ORDER– 1
 1   their own deadline to file a responsive pleading to Plaintiff’s Complaint, then this Motion
 2   is also unnecessary at this time, as Defendants filed a Motion to Dismiss on March 11,
 3   2019. Dkt. # 12.
 4          Accordingly, given the vagueness of Defendants’ request and the lack of necessity
 5   for extension of the service deadline at this time, the Court DENIES WITHOUT
 6   PREJUDICE Defendants’ Motion. Dkt. # 4.
 7

 8          DATED this 28th day of March, 2019.
 9

10
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     ORDER– 2
